UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4945


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEVERN TAMORYO WOODS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00572-RBH-1)


Submitted:   November 18, 2014            Decided:   December 17, 2014


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie T. Sarji, SARJI LAW FIRM, LLC, Charleston, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Levern Tamoryo Woods pleaded guilty to being a felon in

possession     of     a    firearm    under     18    U.S.C.   § 922(g)(1).       At

sentencing, the district judge applied a four-level enhancement

under     U.S.S.G.    § 2K2.1(b)(6)(B)          for   possessing    a   firearm   in

connection     with       another    felony     offense.       On   appeal,    Woods

challenges the application of this enhancement.                  We affirm.



                                          I.

      On December 17, 2011, police officers went to a bar in

Myrtle Beach, South Carolina, acting on a tip that a customer

had   a    firearm.         When     officers    arrived,      Appellant–Defendant

Levern Woods and a friend were exiting the bar.                     Woods--who had

been convicted of two felony offenses--fit the description of

the reported individual.              Therefore, the police searched Woods

and found a loaded 9 mm Beretta in the waistband of Woods’s

pants.     Officers also found 1.75 grams of crack cocaine and 2

grams of powder cocaine in the cuff of Woods’s pants leg.

      In July 2012, a grand jury returned an indictment.                      A year

later, Woods pleaded guilty to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

      In December 2013, the United States Probation Office filed

Woods’s presentence investigation report (PSR) with the district

court.     Woods’s sole objection was to Paragraph 38 of the PSR,

                                           2
which    increased    Woods’s    offense    level    by    four   points    under

U.S.S.G.    § 2K2.1(b)(6)(B)       because     “the       defendant     used    or

possessed [a] firearm or ammunition in connection with another

felony   offense,     namely    Possession    With       Intent   to   Distribute

Crack Cocaine and Possession With Intent to Distribute Cocaine.”

J.A. 87.     Woods argued that the enhancement should not apply

because “[t]he government cannot show that the gun was possessed

in connection with another felony” offense.               J.A. 95.

     The district judge overruled Woods’s objection and applied

the enhancement, reasoning that the loaded firearm “certainly

facilitated or had the potential of facilitating another felony

offense” based on both the firearm and cocaine being in Woods’s

pants while Woods was in public at a bar.                     J.A. 45.      Woods

appeals this determination.



                                     II.

     When a district court makes factual findings in support of

applying    the      “in-furtherance”       enhancement       under      U.S.S.G.

§ 2K2.1(b)(6)(B), we review for clear error.                  United States v.

Battle, 499 F.3d 315, 322-23 (4th Cir. 2007).



                                    III.

     Section 2K2.1(b)(6)(B) provides for a four-level increase

to   a   defendant’s     offense    level     if     a    judge    finds   by    a

                                      3
preponderance        of    the    evidence       that   the   defendant        “[u]sed    or

possessed any firearm or ammunition in connection with another

felony offense.” 1          The enhancement’s purpose is “to punish more

severely a defendant who ‘commits a separate felony offense that

is   rendered    more       dangerous       by    the   presence    of    a    firearm.’”

United States v. Jenkins, 566 F.3d 160, 164 (4th Cir. 2009)

(quoting United States v. Blount, 337 F.3d 404, 406 (4th Cir.

2003)).         The       Guidelines        Commentary        clarifies         that     the

enhancement applies if “the firearm or ammunition facilitated,

or had the potential of facilitating, another felony offense.” 2

U.S.S.G.    § 2K2.1(b)(6)(B)               cmt.    n.14(A).         Facilitation          is

established     if    “the       firearm    had    some   purpose    or       effect    with

respect    to   the       other    offense,       including    if   the       firearm    was

present for protection or to embolden the actor.”                         Jenkins, 566

F.3d at 162 (brackets, citations, and internal quotation marks

omitted).       Facilitation is not shown, however, “if the firearm




      1
       The parties do not dispute that the “other” offense at
issue--possession of cocaine with intent to distribute--is a
qualifying felony.
      2
       The Guidelines Commentary also says that the enhancement
applies “in the case of a drug trafficking offense in which a
firearm is found in close proximity to drugs.”          U.S.S.G.
§ 2K2.1(b)(6)(B) cmt. n.14(B).     Although this case arguably
presents such a context, the district judge did not rely on this
application note, and we need not decide whether it applies
here.


                                              4
was present due to mere ‘accident or coincidence.’”                       Id. at 163

(quoting Blount, 337 F.3d at 411).

       The   primary   dispute    between      the    parties     is    whether   our

decision in United States v. Jenkins controls.                    In that case, a

bystander reported to law enforcement around midnight that a

person had been firing a weapon in downtown Charleston, South

Carolina.        Id. at 161.     When police arrived to the scene, they

found the defendant, who matched the reported description of the

person with the weapon.          Id.     Officers found a loaded revolver

and 0.29 grams of crack cocaine on the person.                    Id.     On appeal,

the Court reasoned that there was no clear error in applying a

four-level enhancement under § 2K2.1(b)(6)(B) because the loaded

revolver was “accessible and ready for use,” which suggested

that    it   was    “present     for   protection       or   to    embolden”      the

defendant.        Id. at 164 (quoting United States v. Lipford, 203

F.3d 259, 266 (4th Cir. 2000)).

       The court in Jenkins also reasoned that the environment

provided     a     “heightened    need       for     protection”        because   the

defendant possessed cocaine on a public street at night, “near

where a gun had recently been fired.”                  Id.   Woods attempts to

use this reasoning to distinguish Jenkins.                   He argues that it

was clear error for the district court to conclude that his

possession of the handgun facilitated or had the potential to

facilitate his possession of cocaine based on mere proximity of

                                         5
the contraband because there were no facts suggesting that Woods

or anyone else had recently fired a gun.

       Woods’s argument requires an unduly narrow reading of our

decision   in    Jenkins.        We    have   repeatedly      held,   as     have   our

sister circuits, that possessing a firearm may give a sense of

security that emboldens a person to venture from his or her home

with    valued   drugs    that     another    person      might   want     to   steal.

E.g., United States v. Justice, 679 F.3d 1251, 1255 (10th Cir.

2012) (collecting cases from the Third, Fourth, Fifth, Sixth,

and Eighth Circuits).           Thus, it was reasonable to conclude that

the simultaneous possession of cocaine and a loaded handgun in

public during a night of drinking was not a mere accident or

coincidence, but instead provides a sufficient evidentiary basis

to apply § 2K2.1(b)(6)(B).             See United States v. Maddox, 440 F.

App’x    219,    220     (4th    Cir.     2011)        (per   curiam)      (affirming

application of the enhancement when a firearm and crack cocaine

were found at the defendant’s feet on his vehicle’s floorboard).

       Accordingly,      Woods’s      sentence    is    affirmed.       We   dispense

with oral argument because the facts and legal contentions are

adequately      presented   in     the   materials       before   this     court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          6